                    Case 19-24998       Doc 12-1      Filed 01/27/20       Page 1 of 1



                      UNITED STATES BANKRUPTCY COURT FOR THE
                           DISTRICT COURT OF MARYLAND

IN RE:                                                   *

ZINA PLATER                                              *        Chapter 7

                                                         *        Case No.: 19-24998

                Debtor(s)                                *

*       *       *       *        *       *       *       *        *       *       *       *
                     DECLARATION REGARDING AMENDED SCHEDULES

I Hereby certify under the penalties of perjury that the foregoing Amended Voluntary Petition and
Amended Social Security Verification Page was signed January 27, 2020, with original signatures in my
files. Furthermore, I declare under penalties of perjury that I have read the foregoing schedules, and they
are true and correct to the best of my knowledge, information and belief.



                                                         By:

                                                         /s/ Kim Parker
                                                         _____________ _
                                                         Kim Parker, Esquire



                                                         /s/Zina Plater
                                                         Debtor(s)
